UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

UNITED STATES OF AMERICA CRIMINAL ACTION NO. 14-123
VERSUS JUDGE ELIZABETH ERNY FOOTE

JERRY KENNETH THOMPSON MAGISTRATE JUDGE HORNSBY

 

MEMORANDUM ORDER

Before the Court is a letter from Defendant, asking “if I may receive any relief from the
Davis case.” [Record Document 54 at 1]. This Court construes Defendant’s letter as a motion to
vacate his sentence and to sentence him under United States v. Davis, 139 S. Ct. 2319 (2019).

Without approval from its circuit court, a district court lacks jurisdiction over a second or
successive motion to vacate. United States v. Key, 205 F.3d 773, 774 (th Cir. 2000) (per curiam)
(citing 28 U.S.C. § 2444(b)(3)(A)). Even if an inmate plausibly satisfies the substantive threshold
for obtaining permission to proceed—that is, if he demonstrates his motion is based either on
newly discovered evidence that would have been sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found him guilty or on a new rule of
constitutional law made retroactive on collateral review—he must nonetheless obtain approval
from the court of appeals before proceeding in the district court. In re Arnick, 826 F.3d 787 (5th
Cir. 2016) (per curiam) (quoting 28 U.S.C. § 2255(h)) (citing Reyes-Requena v. United States, 243
F.3d 893, 897-98 (5th Cir. 2001)). Defendant has already filed a motion to vacate, [Record
Document 39], which this Court denied, [Record Document 49]. Hence, Defendant must obtain

leave from the Fifth Circuit before filing a motion based on Davis in this Court.
Such a request for leave would be frivolous, however. Davis declared that the residual
clause of 18 U.S.C. § 924(c) was unconstitutionally vague. Davis, 139 S. Ct. at 2324, 2336.
Defendant was convicted under 18 U.S.C. § 922(g) and sentenced under 18 U.S.C. § 924(a)(2).
[Record Document 32]. The unconstitutional residual clause played no role in Defendant’s
conviction ot sentence, and so, even if this Court had jurisdiction, Davis would not entitle him to
any telief.

Therefore, Defendant’s motion [Record Document 54] is DENIED.

XL THUS DONE AND SIGNED in Shreveport, Louisiana, this / 5 Aff day of
S

VL , 2019.
; co

ELIZABETW E FOOTE
UNITED STA DISTRICT JUDGE

 
